 Entered: October 1st, 2019
                              Case 18-25776     Doc 38     Filed 10/01/19      Page 1 of 1
 Signed: October 1st, 2019

 SO ORDERED




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             At Baltimore
                                 In re:    Case No. 18-25776-DER             Chapter 7

      PAUL A. BETANCES,

        Debtor.




                                          MEMORANDUM TO COUNSEL

       After consideration of counsel’s response to the court’s Order to Justify Fee, the record herein, and the
particular facts and circumstances of this case explained in counsel’s response, the court has determined to take no
further action with respect to counsel’s fee.



cc:    Debtor – Paul A. Betances
       Attorney for Debtor – Michael G. Wolff, Esq.
       Case Trustee – George W. Liebmann
       Assistant U.S. Trustee – Gerard R. Vetter

                                                  END OF ORDER
11x10 (rev. 03/08/2001)*
